Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered on February 8, 1989, convicting defendant, after a plea of guilty, of one count of Criminal Sale of a Controlled Substance in the second degree, and sentencing him to an indeterminate term of imprisonment of 3 years to life, is unanimously affirmed.
Defendant asserts on appeal that the plea was not sufficiently supported by a factual basis and that the Court failed to specifically inform him of each of his Boykin rights (Boykin v Alabama, 395 US 238). We disagree.
Review of the plea allocution shows that the plea was knowing and voluntary (People v Harris, 61 NY2d 9; see, People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067), and that there was a sufficient factual basis to support the plea (People v La Porte, 41 AD2d 863). The validity of a plea does not hinge on a catechismic recital of rights, but on whether the plea as a whole was knowing and voluntary (People v Harris, supra). Concur—Sullivan, J. P., Rosenberger, Wallach, Asch and Kassal, JJ.